ORDER
By order filed on September 14, 2005, this court suspended respondent Richard H. Martin for 30 days, with reinstatement conditioned, among other things, upon respondent’s successful completion of the professional responsibility portion of the state bar examination within one year from the date of filing of the order. Although respondent was reinstated to active practice by order filed on December 29, 2005, respondent has not yet provided evidence of his successful completion of the professional responsibility portion of the state bar examination, as required by the September 14, 2005, order.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Richard H. Martin is suspended from the practice of law until such time as respondent provides evidence of successful completion of the professional responsibility portion of the state bar examination. Respondent’s suspension shall be effective 14 days from the date of this order. Respondent shall comply with Rule 26, Rules on Lawyers Professional Responsibility (RLPR) and shall provide written notice of his suspension to clients, opposing counsel, and tribunals.
BY THE COURT:
/s/Helen M. Meyer, Associate Justice